 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BRYAN KEITH FLOYD                                No. 2:18-cv-02470-CKD-P
12                        Plaintiff,
13            v.                                       ORDER AND
14    SCOTT JONES,                                     FINDINGS AND RECOMMENDATIONS
15                        Defendant.
16

17

18           By order filed April 29, 2019, plaintiff’s complaint was dismissed and thirty days leave to
19   file an amended complaint was granted. A copy of this order was reserved on plaintiff on May
20   24, 2019. The thirty day period has now expired, and plaintiff has not filed an amended
21   complaint or otherwise responded to the court’s order. Plaintiff has consented to this court’s
22   jurisdiction pursuant to 28 U.S.C. § 636(c) and Local Rule 302.
23           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign this
24   matter to a district court judge.
25           IT IS FURTHER RECOMMENDED that this action be dismissed without prejudice. See
26   Local Rule 110; Fed. R. Civ. P. 41(b).
27           These findings and recommendations are submitted to the United States District Judge
28
                                                       1
 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 2   after being served with these findings and recommendations, plaintiff may file written objections
 3   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 4   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 5   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 6   (9th Cir. 1991).
 7   Dated: July 22, 2019
 8

 9

10

11

12

13

14

15   12/floy2470.fta.docx

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
